
	

114 HR 488 IH: To prohibit the further extension or establishment of national monuments in Nevada except by express authorization of Congress.
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 488
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Amodei (for himself, Mr. Heck of Nevada, and Mr. Hardy) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To prohibit the further extension or establishment of national monuments in Nevada except by
			 express authorization of Congress.
	
	
 1.Limitation on further extension or establishment of national monuments in NevadaThe proviso of the last sentence of the first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16 U.S.C. 431a), is amended by inserting or Nevada after Wyoming.
		
